Case 3:15-cv-00164-HES-MCR Document 202 Filed 12/08/20 Page 1 of 3 PageID 7308




                            UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


    Aatrix Software, Inc.,

           Plaintiff,

    v.                                                  Case No. 3:15-cv-00164-HES-MCR

    Green Shades Software, Inc.,

          Defendant.
    ________________________________________/

                  DEFENDANT GREEN SHADES SOFTWARE, INC.’S
            UNOPPOSED MOTION FOR ENLARGEMENT OF TIME TO FILE
            ITS RESPONSE TO PLAINTIFF’S MOTION TO COMPEL ACCESS
           AND PRODUCTION OF UNDERLYING DATA AND INFORMATION
         RELIED UPON BY DEFENDANT’S EXPERT MICHELE RILEY (DOC. 195)

           Defendant Green Shades Software, Inc. (“Defendant”), hereby files this Unopposed

    Motion for Enlargement of Time to File its Response to Plaintiff’s Motion to Compel Access

    and Production of Underlying Data and Information Relied Upon by Defendant’s Expert

    Michele Riley (Doc. 195) (the “Motion”) and states as follows:

           1.      On November 21, 2020, Plaintiff, Aatrix Software, Inc. (“Plaintiff”) filed the

    redacted Motion, which was marked “HIGHLY CONFIDENTIAL FILED UNDER

    SEAL.” Subsequently, Plaintiff provided Defendant with courtesy copies of the unredacted

    version of the Motion and Exhibits thereto.

           2.      On November 25, 2020, Plaintiff filed its Unopposed Motion to File Under

    Seal Pursuant to Protective Order (Doc. 198) (the “Motion to Seal”).
Case 3:15-cv-00164-HES-MCR Document 202 Filed 12/08/20 Page 2 of 3 PageID 7309




           3.     On December 1, 2020, an Order (Doc. 199) was entered granting the Motion

    to Seal. Pursuant to the Order, documents (i.e., the unredacted Motion and exhibits) were

    filed under seal with the Clerk of Court on December 3, 2020.

           4.     During the course of these filings, Defendant’s counsel conferred with

    Plaintiff’s counsel regarding the due date for Defendant’s response to the Motion and counsel

    initially agreed that Defendant’s response would be filed on or before December 8, 2020.

           5.     Defendant seeks a brief extension of time of three (3) days to file its response

    to the Motion so that Defendant’s response will be due on or before December 11, 2020.

    Plaintiff does not oppose the relief sought herein and has authorized the undersigned to so

    represent.

           WHEREFORE, Defendant, Green Shades Software, Inc., requests that this Court

    enter an order providing that Defendant shall have until December 11, 2020 to file its

    response to Plaintiff’s Motion to Compel Access and Production of Underlying Data and

    Information Relied Upon by Defendant’s Expert Michele Riley (Doc. 195).

    Dated: December 8, 2020                             Respectfully submitted,

                                                        /s/ Jeffrey S. York
                                                        H. Timothy Gillis
                                                        Trial Counsel
                                                        Florida Bar No. 133876
                                                        Jeffrey S. York
                                                        Trial Counsel
                                                        Florida Bar No. 0987089
                                                        Shutts & Bowen LLP
                                                        1022 Park Street, Suite 308
                                                        Jacksonville, Florida 32204
                                                        Phone: (904) 899-9926
                                                        Fax: (904) 899-9965
                                                        tgillis@shutts.com
                                                        jyork@shutts.com


                                                 2
Case 3:15-cv-00164-HES-MCR Document 202 Filed 12/08/20 Page 3 of 3 PageID 7310




                                                            -and-

                                                            Joseph W. Bain
                                                            Trial Counsel
                                                            Florida Bar No. 860360
                                                            Shutts & Bowen LLP
                                                            525 Okeechobee Blvd.
                                                            West Palm Beach, FL 33401
                                                            jbain@shutts.com

                                                            Attorneys for Defendant
                                                            Green Shades, Software, Inc.



                                    CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that, on December 8, 2020 I electronically filed the foregoing

    with the Clerk of Court pursuant to the Administrative Procedures for Electronic Filing in

    Civil and Criminal Cases of this Court by using the CM/ECF System, which will send a

    notice of electronic filing to all counsel of record.


                                                            /s/ Jeffrey S. York
                                                            Attorney
    SBDOCS 124415 1




                                                     3
